Note: Decisions of a three-justice panel are not to be considered as precedent before any tribunal.



                                           ENTRY ORDER

                           SUPREME COURT DOCKET NO. 2012-356

                                          MAY TERM, 2013

 Alan and Rachel Yeager                                }    APPEALED FROM:
                                                       }
                                                       }    Superior Court, Chittenden Unit,
    v.                                                 }    Civil Division
                                                       }
                                                       }
 Jack and Dawn Menard                                  }    DOCKET NO. S1420-11 Cnc

                                                            Trial Judge: Timothy B. Tomasi

                          In the above-entitled cause, the Clerk will enter:

       Plaintiff landlords brought suit against defendants who are the parents of former tenants,
claiming that defendants were liable for unpaid rent and damages as cosignors to the daughter’s
lease. Following a bench trial, the court granted judgment for landlords. Defendants appeal,
arguing that they did not cosign the lease and are not liable for payment. We affirm.

       Landlords entered into a lease agreement with tenants Jason Hathaway and Stephanie
Menard in August 2009. Subsequently, landlords initiated eviction proceedings and tenants
eventually moved out in November 2011. In December 2011, landlords brought this action
seeking damages for back rent and costs related to repairing the property against defendants
Dawn and Jack Menard, parents of tenant Stephanie Menard, in their capacity as alleged
cosignors on the lease.

        At the August 2012 hearing on the matter, landlords both testified. They explained that
because the tenants reported no rental history, they asked the parents of one tenant to cosign the
lease. Landlords submitted a copy of the rental agreement purportedly signed by the tenants and
defendants. Landlords testified that both parents did, in fact, sign the landlords’ copy of the
lease. Plaintiff Rachel Yeager testified that defendant Dawn Menard was present at signing and
that Dawn Menard brought the signed agreement back from defendant Jack Menard, who was in
the car. Plaintiff testified that she spoke with Dawn Menard about it in person and with Jack
Menard about it over the phone. Plaintiff further testified that after a year the rental payments
were behind and she sent defendants a certified letter; defendant Jack Menard called landlords,
acknowledged his responsibility under the lease, and verbally agreed to a payment plan.
Defendants did not challenge their financial responsibility pursuant to the lease at that time.

        Defendant Jack Menard testified that he did not sign the lease, and did not have a
discussion with landlords about cosigning the lease. He also denied receiving a letter or talking
to landlords about a payment schedule. Defendant Dawn Menard did not appear at the hearing.

        The court issued oral findings from the bench. The court found that both defendants were
liable as cosignors on the lease. The court found that landlords’ testimony that defendant Dawn
Menard signed the lease was uncontradicted by any testimony by her, as she did not attend the
hearing. The court credited landlords’ testimony over defendant Jack Menard’s as to whether he
had signed the lease. In addition, the court found that defendants had not objected after receiving
two different letters regarding tenants’ rental situation that reflected landlords’ understanding
that defendants were cosignors. Moreover, in this case, defendants made no claim that they did
not actually sign the lease in their answer and counterclaim. Based on these factors, the court
concluded that defendants were liable on the lease. The court granted damages for unpaid back
rent, repairs and damages, and court costs for a total judgment of $26,183.06.

        On appeal, defendants do not challenge the court’s calculation of landlords’ damages but
argue that they did not sign the lease and are not liable for the damages. The question of whether
defendants signed the lease was a question of fact for the trial court. “When reviewing the
factual findings of a trial court, we view them in the light most favorable to the prevailing party
below, disregarding the effect of modifying evidence, and we will not set aside findings unless
they are clearly erroneous.” Catamount Slate Prods., Inc. v. Sheldon, 2003 VT 112, ¶ 14, 176
Vt. 158. “The findings will stand if there is any reasonable and credible evidence to support
them.” Id. Here, landlords’ testimony and the submitted exhibits support the court’s finding that
both defendants signed the lease. Defendants’ representation on appeal that the signatures were
forged does not undermine the trial court’s finding. It is for the trial court, not this Court, to
assess the credibility of witnesses and weigh the evidence. See Cabot v. Cabot, 166 Vt. 485, 497
(1997) (“As the trier of fact, it [is] the province of the trial court to determine the credibility of
the witnesses and weigh the persuasiveness of the evidence.”). Here, the court found plaintiffs’
account more credible, and there are no grounds to disturb its judgment.

       Affirmed.

                                                 BY THE COURT:


                                                 _______________________________________
                                                 Paul L. Reiber, Chief Justice

                                                 _______________________________________
                                                 Marilyn S. Skoglund, Associate Justice

                                                 _______________________________________
                                                 Beth Robinson, Associate Justice




                                                  2